The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on March 5, 2021. 

Claims 12-17 and 21-32 are pending. Claims 1-11 and 18-20 were previously cancelled. Claims 12, 21, 23, 24 and 31 are currently amended.

The objection to the disclosure for minor informality is withdrawn in view of Applicant’s amendment. 

The objection to claims 12, 21 and 23 for minor informalities is withdrawn in view of Applicant’s amendment. 

The rejection of claims 12-14, 21 and 30 under 35 U.S.C. 102(a)(1) as being anticipated by Assmann et al. (US 2009/0305938) is withdrawn in view of Applicant’s amendment and arguments therein. 

The rejection of claims 15, 17 and 31-32 under 35 U.S.C. 103 as being unpatentable over Assmann as applied to claims 12-14, 21 and 30 above, and further in view of Akkermans et al. (US Patent. No. 6,274,544) is withdrawn in view of Applicant’s amendment and arguments therein. 
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Assmann as applied to claims 12-14, 21 and 30 above, and further in view of Capeci et al. (US Patent No. 6,555,514) is withdrawn in view of Applicant’s amendment and arguments therein. 

The rejection of claims 24-29 under 35 U.S.C. 103 as being unpatentable over Assmann as applied to claims 12-14, 21 and 30 above is withdrawn in view of Applicant’s amendment and arguments therein. 

Claim Rejections - 35 USC § 112
Claims 12-17 and 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 12, line 8, the phrase “drying the liquid surfactant and solid binder” conflicts  with the limitation in line 6 which recites “wherein the solid binder is dissolved with the liquid surfactant,” hence, in the drying step, the binder is no longer in solid form. It is suggested that “solid” before “binder” in line 8 be deleted.  
	Claim 14 is indefinite in the recital of “drying the liquid surfactant and solid binder” in lines 1-2 for the same reason as in claim 12 above. 
	Claim 25 is indefinite in the recital of “the drying device with the liquid surfactant and the solid binder” in lines 1-2 for the same reason as in claim 12 above.
solid binder” in line 2 for the same reason as in claim 12 above. 
	Claim 28 is indefinite in the recital of “the drying device with the liquid surfactant and the solid binder” in line 2 for the same reason as in claim 12 above. 
	Claim 29 is indefinite in the recital of “the drying device with the liquid surfactant and the solid binder” in lines 4-5 for the same reason as in claim 12 above. 
	Remaining claims 13, 15-17, 21-24, 26 and 30-32, being dependent directly or indirectly from claim 12, inherit the same rejection as in claim 12 above. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.	

Claims 12-14, 16 and 21-32 stand rejected under 35 U.S.C. 103 as being unpatentable over Capeci et al. (US Patent No. 6,555,514), hereinafter “Capeci.”
	Capeci teaches a process for making a granular detergent composition comprising the steps of: a) adding to a first fluid bed dryer a first feed stream comprising a component selected from the group consisting of a first powder, a first liquid, and mixtures thereof, to form a second feed stream; b) adding the second feed stream to a mixer, to form a fourth feed stream; c) optionally, adding to the mixer a third feed stream comprising a component selected from the group consisting of a second powder, a second liquid, and mixtures thereof; d) adding to a second fluid bed dryer the fourth feed stream to form the granular detergent composition; e) adding a portion of the second feed stream to the second fluid bed dryer by-passing the mixer, wherein the granular detergent composition comprises at least about 50% by weight of particles having a geometric mean particle diameter of from about 500 microns to about 1500 microns, wherein at least a portion of the particles contain a detersive surfactant or a detergent builder, and wherein in this process the second fluid bed dryer is preferably adjacent the first fluid bed dryer, which is construed to be in series or parallel (underlinings supplied, see col. 4, lines 16-47), wherein the drying process is also construed to be batch or continuous. Preferably the first powder and the second powder each comprise a material selected from the group consisting of surfactants, inorganic salts, bleaches, bleach activators, builders, enzymes, encapsulated perfumes, and mixtures thereof, and the first liquid and the second liquid each comprise a material selected from the group consisting of water, surfactants, inorganic salts, dyes, polymers, builders, binders, perfumes, and mixtures thereof, and most preferably the added liquids comprise detergent surfactants in an aqueous paste form (see col. 3, lines 9-18). Typically, the detergent composition will contain from about 1 to 50% by weight of a detersive surfactant and from about 1% to about 75% by weight of builder (see col. 7, lines 50-53). The surfactant may include anionic, nonionic, zwitterionic, ampholytic and cationic classes and compatible mixtures thereof (see col. 9, lines 20-22). Nonlimiting examples of surfactants include the conventional C11 -C18 alkyl benzene sulfonates ("LAS") and primary, branched-chain and random C10-C20 alkyl sulfates ("AS"), especially sodium, unsaturated sulfates such as oleyl sulfate, or the C10 -C18 alkyl alkoxy sulfates ("AEXS"; especially EO 1-7 ethoxy sulfates) (see col. 9, lines 31-40). The surfactant also includes conventional amphoteric surfactants such C12 -C18 betaines and sulfobetaines ("sultaines"), and C10 -C18 amine oxides (see col. 9, lines 45-51). The 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected C12-C18 betaines and sulfobetaines ("sultaines"), and C10 -C18 amine oxides as the liquid surfactant because these are some of the suitable surfactants taught by Capeci in col. 9, lines 45-51 and to have selected sodium carbonate as the specific inorganic salt (or solid binder)  because this is one of the suitable selections taught by Capeci in col. 9, lines 31-40 and col. 9, line 63 to col. 10, line 3; and to reasonably expect the sodium carbonate to have been dissolved with the betaines, sulfobetaines or amine oxides because the method step involved the addition of these two components, i.e., first powder and first solid, as disclosed in col. 4, lines 17-27, hence would also behave similarly. Regarding the weight ratio of the solid binder (i.e., sodium carbonate) to liquid surfactant active, considering prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claims 15 and 17 stand rejected under 35 U.S.C. 103 as being unpatentable over Capeci as applied to claims 12-14, 16 and 21-32 above, and further in view of Akkermans et al. (US Patent. No. 6,274,544), hereinafter “Akkermans” for the reasons as set forth in the previous office action and which is repeated below for Applicant’s convenience.
	Capeci teaches the features as discussed above. Capeci however, fails to disclose the air velocity, liquid flow rate and atomizing air pressure of the fluid bed dryer as recited in claim 15; and the inlet and outlet temperature of the spray nozzle as recited in claim 17.
	It is known from Akkermans, an analogous art, that in the preparation of detergent granulates using a fluidised bed, the fluidised bed has an air velocity of about 0.1-1.2 ms-1 (0.33-3.9 ft/sec), preferably 0.8-1.2 ms-1 (2.6-3.9 ft/sec) (see col. 6, lines 9-18), a liquid flow rate from -1 (0.29-1.3 lb/min) and an atomizing air pressure at 2.5 or 5 bar (36.3 or 72.5 psig)  (see col. 8, lines 15-67). The inlet temperature of the fluidised bed, i.e., gas fluidization granulator ranges from 5oC up to 80 oC, or in some cases, up to 200 oC (see col. 6, lines 9-18), wherein it is understood that the outlet temperature would be less than the inlet temperature. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the fluid bed dryer of Capeci to have an air velocity and atomizing air pressure within those recited because it is known from Akkermans that a typical fluidized bed for making detergent granulates have an air velocity of 2.6-3.9 ft/sec, and an atomizing air pressure of 36.3 psig or 72.5 psig. 
Regarding the inlet temperature and outlet temperature, considering the teachings of Akkermans above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding the specific liquid flow rate, considering that Akkermans teaches a liquid flow rate of 0.29 lb/min, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.

Claims 12-14, 21 and 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over Trajano (WO 98/55581, already cited in IDS dated 05/03/2021).
	Trajano teaches a process for making a solid laundry detergent containing one or more amine oxide surfactants, the process comprising mixing an amine oxide component and an acid to form a premix; mixing the premix, an anionic surfactant and an alkali salt; and in the case of  a laundry detergent bar, the resulting composition is formed into a bar; and in the case of a granular laundry detergent, the resulting composition is formed into granules (see page 2, lines 2-8). The premix is formed by mixing an amine oxide component with an acid, and the premix contains from about 1% to about 80% water, more preferably from about 5% to about 50%, and preferably, the total combined percent of amine oxide component and acid in the premix is from about 20% to about 80% (see page 4, lines 1-14). Examples of suitable amine oxides include dodecyldimethyl amine oxide, tridecyldimethyl amine oxide, tetradecyldimethyl amine oxide, pentadecyldimethyl amine oxide, hexadecyldimethyl amine oxide, heptadecyldimethyl amine oxide, octadecyldimethyl amine oxide, dodecyldipropyl amine oxide, tetradecyldipropyl amine oxide, hexadecyldipropylamine oxide and tetradecyldibutyl amine oxide (see page 4, line 30 to page 5, line 5). In a preferred embodiment, the amine oxide is a liquid amine oxide formulation (see page 5, lines 16-17). The amount of amine oxide component used in the laundry composition making process (by weight of the resulting laundry detergent composition) is preferably from about 1% to about 50% (see page 7, lines 1-5). The alkali salts include alkali 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the sodium carbonate to have been dissolved with the liquid surfactant, i.e, amine oxide because the same materials and similar process steps have been performed, i.e., adding the sodium carbonate and amine oxide, as in Example 6, hence, would behave similarly. 
	With respect to the proportions of the water in the resulting laundry detergent granules prepared by fluid bed drying, considering that Trajano teaches that the laundry detergent bars prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claims 15 and 17 stand rejected under 35 U.S.C. 103 as being unpatentable over Trajano as applied to claims 12-14, 21 and 24-32 above, and further in view of Akkermans.
	Trajano teaches the features as discussed above. Trajano however, fails to disclose the air velocity, liquid flow rate and atomizing air pressure of the fluid bed dryer as recited in claim 15; and the inlet and outlet temperature of the spray nozzle as recited in claim 17.
-1 (0.33-3.9 ft/sec), preferably 0.8-1.2 ms-1 (2.6-3.9 ft/sec) (see col. 6, lines 9-18), a liquid flow rate from 130 to 590 gmin-1 (0.29-1.3 lb/min) and an atomizing air pressure at 2.5 or 5 bar (36.3 or 72.5 psig)  (see col. 8, lines 15-67). The inlet temperature of the fluidised bed, i.e., gas fluidization granulator ranges from 5oC up to 80 oC, or in some cases, up to 200 oC (see col. 6, lines 9-18), wherein it is understood that the outlet temperature would be less than the inlet temperature. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the fluid bed dryer of Trajano to have an air velocity and atomizing air pressure within those recited because it is known from Akkermans that a typical fluidized bed for making detergent granulates have an air velocity of 2.6-3.9 ft/sec, and an atomizing air pressure of 36.3 psig or 72.5 psig. 
Regarding the inlet temperature and outlet temperature, considering the teachings of Akkermans above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected the resulting product to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.

Claims 16, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Trajano as applied to claims 12-14, 21 and 24-32 above, and further in view of Capeci.
	Trajano teaches the features as discussed above. Trajano, however, fails to disclose at least two drying devices placed in series or in parallel as recited in claim 16; and the surfactant being betaines and sulfobetaines as recited in claims 22 and 23, respectively.
	Capeci teaches the features as discussed above. In particular, Capeci teaches a process for making a granular detergent composition comprising the steps of: a) adding to a first fluid bed dryer a first feed stream comprising a component selected from the group consisting of a first powder, a first liquid, and mixtures thereof, to form a second feed stream; b) adding the second feed stream to a mixer, to form a fourth feed stream; c) optionally, adding to the mixer a third feed stream comprising a component selected from the group consisting of a second powder, a second liquid, and mixtures thereof; d) adding to a second fluid bed dryer the fourth feed stream to form the granular detergent composition; e) optionally, adding a portion of the second feed stream to the second fluid bed dryer by-passing the mixer, wherein the granular detergent composition comprises at least about 50% by weight of particles having a geometric mean particle diameter of from about 500 microns to about 1500 microns, wherein at least a the second fluid bed dryer is preferably adjacent the first fluid bed dryer, which is construed to be in series or parallel (underlinings supplied, see col. 4, lines 16-47). Capeci also teaches that the multi-step process provides granular detergent compositions which have superior solubility, especially in cold temperature laundering solutions, excellent flow properties and aesthetics/appearance (see col. 1, lines 8-12). Capeci also teaches the equivalency of C10 -C18 amine oxides with C12-C18 betaines and sulfobetaines ("sultaines") as amphoteric surfactants (see col. 9, lines 45-51).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed the process of Trajano with a second fluid bed dryer as suggested by Capeci because this would provide the resulting granular detergent compositions superior solubility, especially in cold temperature laundering solutions, and excellent flow properties and aesthetics/appearance as taught by Capeci.
	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the amine oxides of Trajano with C12-C18 betaines and sulfobetaines because the substitution of art recognized equivalents as shown by Capeci is within the level of ordinary skill in the art. In addition, the substitution of one amphoteric surfactant for another is likely to be obvious when it does no more than yield predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 12-16 and 21-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17 and 21-32 of copending Application No. 16/258,969. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to similar methods of preparing a solidified surfactant composition comprising similar method steps differing only in that the copending Application ‘969 does not explicitly disclose that the solid binder, i.e., organic salt and/or inorganic salt like sodium carbonate and sodium sulfate is dissolved with the liquid surfactant, i.e., the amine oxide, betaine and/or sultaine; and the salt in the copending Application ‘969 is called a carrier rather than a binder as recited in the present application.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the sodium carbonate or sodium sulfate in the copending Application ‘969 to have been dissolved with the liquid surfactant, i.e., the amine oxide, betaine and/or sultaine because the same materials and process steps have been performed, i.e., adding the above surfactant(s) and the salt(s) to the drying device, the 
	Even though the copending application ‘969 refers to the organic salt and/or inorganic salt as carrier, not solid binder, considering that the same materials have been utilized, one having ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect them to have the same property, that is, act as carrier or solid binder. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed on May 5, 2021 have been fully considered but they are not persuasive. 
	With respect to the rejection of claims 12-14, 16 and 21-32 under 35 U.S.C. 103 as being unpatentable over Capeci, Applicant argues that Capeci provides no hint or motivation for dissolving the claimed binders with the claimed surfactants and then drying to form a solidified surfactant composition; there is no objective motivation to modify Capeci to formulate the claimed method; and the subject matter of independent claim 12 is patentable over Capeci.
	The Examiner respectfully disagrees with the above arguments because of the same reasons as stated in paragraph 12 above. As stated above, Capeci teaches the step of: a) adding to a first fluid bed dryer a first stream comprising a component selected from the group consisting of a first powder, a first liquid, and mixtures thereof, wherein the first powder is an inorganic salt, as one of the selections and the first liquid can be C12-C18 betaines, sulfobetaines 10 -C18 amine oxides as some of the suitable selections. Hence, as stated above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected C12-C18 betaines and sulfobetaines ("sultaines"), and C10 -C18 amine oxides as the liquid surfactant because these are some of the suitable surfactants taught by Capeci in col. 9, lines 45-51 and to have selected sodium carbonate as the specific inorganic salt (or solid binder)  because this is one of the suitable selections taught by Capeci in col. 9, lines 31-40 and col. 9, line 63 to col. 10, line 3; and to reasonably expect the sodium carbonate to have been dissolved with the betaines, sulfobetaines or amine oxides because the method step involved the addition of these two components, i.e., first powder and first solid, as disclosed in col. 4, lines 17-27, hence would also behave similarly.
	With respect to the rejection of claims 15 and 17 under 35 U.S.C. 103 as being unpatentable over Capeci as applied to claims 12-14, 16 and 21-32 above, and further in view of Akkermans, Applicant argues that independent claim 12 is patentable over Capeci for the reasons outlined above, and dependent claims 15 and 17 are patentable for the same reasons.
	The above response to Capeci apply here as well. 
	With respect to the provisional rejection of claims 12-16 and 21-32 on the ground of nonstatutory double patenting as being unpatentable over claims 13-17 and 21-32 of copending Application No. 16/258,969, Applicant argues that the claims of the present claims and those of the copending Application are patentably distinct in that the instant claims comprise dissolving a solid binder with the liquid surfactant and claim 13 of application ‘969 is substantially free of a binder.  
same components referred to in claim 13 of the copending application, except that claim 13 refers to these same components as carriers. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




                                                                         /LORNA M DOUYON/                                                                                      Primary Examiner, Art Unit 1761